DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/06/2021 and 9/06/2021 have been entered and considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al  (US 2018/0248591) IDS of WO2017/044591 provided by Applicant.
Regarding claim 15, Geng teaches a method (Abstract), comprising:
Fig. 7; Paras 0003 and 0080-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; i.e. the spatial streams are interleaved/processed):
interleaving one or more combinations of multiple RUs of the plurality of RUs by using one joint interleaver, in an event that a size of each RU of the multiple RUs is less than a predefined size; or interleaving the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver, in an even that a size of each RU of the multiple RUs is greater than or equal to the predefined size, responsive to the multiple RUs being within one contiguous frequency segment of a predefined bandwidth; or interleaving the one or more combinations of the multiple RUs of the plurality of RUs by using multiple tone interleavers responsive to the multiple RUs being over multiple frequency segments of the predefined bandwidth (Figs. 3-7; Paras 0003 and 0077-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; A RU may include one or more tones that are allocated over a particular space/frequency block of the OFDMA numerology; joint interleaver for multiple RU allocation may be provided; i.e. the tones can be mapped to various frequencies based on the numerology. Fig. 3 shows the mapping for 40 MHz while Figs. 4 and 5 show it for 80 MHz and there may be a single joint interleaver or multiple interleavers to map the tones over these frequencies); and 
transmitting the processed data to a receiving entity over at least some of a plurality of resource units (RUs) (Fig. 7; Paras 0003 and 0080-0089; The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; The transmitter may send the transmission to the STA).
Regarding claim 16, Geng teaches the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a pair of RUs within a 20-MHz frequency segment by using the one joint interleaver with the pair of RUs comprising one RU of size 26 and another RU of size 52 or 106, and wherein the pair of RUs are adjacent and non-overlapping with respect to each other and separated by one or more unused tones (Figs. 2-6; Para 0067 and 0076-0083; FIG. 2 is an example of OFDMA numerology 200 for a 20 MHz building block. A 20 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots and 106-tone with 4 pilots. As an example, there may be 7 DC Nulls and (6,5) guard tones (e.g., 6 guard tones on the left hand side and 5 guard tones on the right hand side); i.e. Fig. 2 shows pairs of 26, 52, and 106 tone mappings and the Nulls or guard tones would read on the unused tones).  
Regarding claim 17, Geng teaches the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a combination of a first RU and a second RU within one 80-MHz frequency segment by using the one joint interleaver, wherein the first RU comprises a RU of size 242 or 484, and wherein the second RU comprises a RU of size 242 (Figs. 2-6; Para 0078-0083; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. Figs. 4 and 5 show multiples of 242 and 484 tone mappings).  
Regarding claim 18, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a plurality of groups of one or more RUs over multiple 80-MHz frequency segments by using the one joint interleaver, with each of the groups being within a respective one of the multiple 80-MHz frequency segments, Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have 2 484 tone groups while another can have a 996 tone group), and
wherein, in an event that the plurality of groups of one or more RUs comprise at least four groups of one or more RUs: a first group of one or more RUs comprises a RU of size 484, a second group of one or more RUs comprises a RU of size 996, a third From Ex parte Schulhauser, when a method claim can take two alternate paths and only one is claimed, the prior art teaches only need to teach one of the alternate paths. In this case, the first set of limitation is taught by the prior art so no rejection is needed for this second set of limitation.  For compact prosecution purposes, if this claim is rewritten to require both alternative, this claim would be rejected by a 103 rejection similar to claim 8 below).  
Regarding claim 20, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using multiple tone interleavers comprises interleaving by using two separate tone interleavers on the one or more combinations of multiple RUs of the plurality of RUs over two separate 80-MHz frequency segments, wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have a 484 tone groups while another can have a 996 tone group).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al  (US 2018/0248591) IDS of WO2017/044591 provided by Applicant in view of Yang et al (US 2021/0160889 A1) support provided by provisional.
Regarding claim 1, Geng teaches a method (Abstract), comprising:
processing data (Fig. 7; Paras 0003 and 0080-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; i.e. the spatial streams are interleaved/processed); and 
transmitting the processed data to a receiving entity over at least some of a plurality of resource units (RUs) (Fig. 7; Paras 0003 and 0080-0089; The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; The transmitter may send the transmission to the STA),
Figs. 3-7; Paras 0003 and 0077-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; A RU may include one or more tones that are allocated over a particular space/frequency block of the OFDMA numerology; joint interleaver for multiple RU allocation may be provided; i.e. the tones can be mapped to various frequencies based on the numerology. Fig. 3 shows the mapping for 40 MHz while Figs. 4 and 5 show it for 80 MHz and there may be a single joint interleaver or multiple interleavers to map the tones over these frequencies).
However, while Geng teaches the mapping of data onto tones/Rus which one of ordinary skill in the art would include the data being an SDU based on the 802.11 standards, he does not specifically disclose processing data in a service data unit (SDU).
Abstract).  He further teaches processing data in a service data unit (SDU) (Para. 0112; wireless communication device (for example, the AP 102-a, the STA 104-a) may implement the data parsing and encoding scheme for distributing and encoding information bits of a PSDU data payload. In some examples, the wireless device may encode the set of information bits at the PHY layer and subsequently may distribute the encoded set of information bits based on a data parsing scheme. The encoding may correspond to a joint encoding in the RU aggregation, in which each RU may have the same coding rate. In other examples, the wireless device may distribute the information bits of the data payload to the multiple RUs of the aggregation and perform separate encoding and interleaving for each RU). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Geng.  The motivation for doing so would have been to promote increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel (Yang at para. 0070).
Regarding claim 2, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the predefined bandwidth is 80 MHz (Figs. 3-6; Paras 0003 and 0077-0089; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots).  
Regarding claim 3, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a pair of RUs within a 20-MHz frequency segment with the pair of RUs comprising one RU of size 26 and another RU of size 52, and wherein the pair of RUs are adjacent and non-overlapping with respect to each other and separated by one or more unused tones (Figs. 2-6; Para 0067 and 0076-0089; FIG. 2 is an example of OFDMA numerology 200 for a 20 MHz building block. A 20 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots and 106-tone with 4 pilots. As an example, there may be 7 DC Nulls and (6,5) guard tones (e.g., 6 guard tones on the left hand side and 5 guard tones on the right hand side); in 802.11ac. 40 MHz and 80 MHz channels may be formed, for example, by combining contiguous 20 MHz channels; i.e. the Nulls or guard tones would read on the unused tones).  
Regarding claim 4, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a pair of RUs within a 20-MHz frequency segment with the pair of RUs comprising one RU of size 26 and another RU of size 106, and wherein the pair of RUs are adjacent and non-overlapping with respect to each other and separated by one or more unused tones (Figs. 2-6; Para 0067 and 0076-0083; FIG. 2 is an example of OFDMA numerology 200 for a 20 MHz building block. A 20 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots and 106-tone with 4 pilots. As an example, there may be 7 DC Nulls and (6,5) guard tones (e.g., 6 guard tones on the left hand side and 5 guard tones on the right hand side); i.e. Fig. 2 shows pairs of 26, 52, and 106 tone mappings).  
Regarding claim 5, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a combination of a first RU and a second RU within one 80-MHz frequency segment, wherein the first RU comprises a RU of size 242 or 484, and wherein the second RU comprises a RU of size 242 (Figs. 2-6; Para 0078-0083; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. Figs. 4 and 5 show multiples of 242 and 484 tone mappings).  
Regarding claim 6, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a plurality of groups of one or more RUs over multiple 80-MHz frequency segments with each of the groups being within a respective one of the multiple 80-MHz frequency segments (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. multiple 80 MHz segments can be joined together).  
Regarding claim 7, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the plurality of groups of one or more RUs comprise at least a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises a RU of size 484, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have 2 484 tone groups while another can have a 996 tone group).  
Regarding claim 8, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the plurality of groups of one or more RUs comprise at least a first group of one or more RUs, a second group of one or more RUs, a third group of one or more RUs and a fourth group of one or more RUs, and wherein: the first group of one or more RUs comprises a RU of size 484, the second group of one or more RUs comprises a RU of size 996, the third group of one or more RUs comprises a RU of size 484, and the fourth group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, the second group of one or more RUs comprises a RU of size 996, the third group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the fourth group of one or more RUs comprises a RU of size 996, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, the third group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the fourth group of one or more RUs comprises one RU of size 484 and another RU of size 242 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have 2 484 tone groups while another can have a 996 tone group) and Yang further teaches the tone mapping may be combined into a 320 Mhz channel (Para. 0005), which would then allow the mix and matching to obtain the tone map sizes listed.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Geng.  The motivation for doing so would have been to promote increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel (Yang at para. 0070).
Regarding claim 9, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the performing of tone mapping by using the one joint tone interleaver on the one or more combinations of multiple RUs of the plurality of RUs within one frequency segment comprises performing the tone mapping by using the one joint tone interleaver on one or more combinations of multiple RUs each of a size less than a size of 242 (Figs. 2-7; Paras 0003 and 0077-0089; A RU may include one or more tones that are allocated over a particular space/frequency block of the OFDMA numerology; joint interleaver for multiple RU allocation may be provided; i.e. the tones can be mapped to various frequencies based on the numerology. Fig. 3 shows the mapping for 40 MHz with multiple 26 and 52 tones using a single joint interleaver).  
Regarding claim 11, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the performing of tone mapping by using the one joint tone interleaver on the one or more combinations of multiple RUs of the plurality of RUs within one frequency segment comprises performing the tone mapping by using the one joint tone interleaver on one or more combinations of multiple RUs each of a size greater than or equal to a size of 242, and wherein the multiple RUs are within one contiguous 80-MHz frequency segment (Figs. 2-7; Paras 0003 and 0077-0089; i.e. Fig. 4 shows the mappings of multiple 242 and 484 segments in an 80Mhz frequency segment).  
Regarding claim 13, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the performing of tone mapping by using the multiple tone interleavers on the one or more combinations of multiple RUs of the plurality of RUs over multiple frequency segments comprises performing tone mapping by using two separate tone interleavers on the one or more combinations of multiple RUs of the plurality of RUs over two separate 80-MHz frequency segments (Figs. 3-7; Paras 0003 and 0080-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block).  
Regarding claim 14, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises a RU of size 484, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones).  

Claims 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al  (US 2018/0248591) IDS of WO2017/044591 provided by Applicant in view of Yang et al (US 2021/0160889 A1) support provided by provisional further in view of Yang et al (US 2017/0126447 A1), herein after Yang2.
Regarding claim 10, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises one RU of size 52 and another RU of size 26, and the second group of one or more RUs comprises one RU of size 106 and another RU of size 26 (Figs. 2-6; Para 0067 and 0078-0083; i.e. Fig. 3 shows groups of 26 and 52 in one set of tones and 106 and 26 in another groups of tones. Fig. 6 also shows that for 52 tones, the DTM would be 3 and for 106 tones, the DTM would be 6) and Yang further teaches a first tone mapping distance (DTM) corresponding to the first group of one or more RUs is 3 or 6, and a second DTM corresponding to the second group of one or more RUs is 6 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 106, the DTM would be 6 and when the size is 52, the DTM would be 3).  
Para. 0100), they do not specifically disclose a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 3, and a second DTM_DCM corresponding to the second group of one or more RUs is 3.
Yang2 teaches an apparatus configured to provide wireless communication (Abstract).  He further teaches a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 3, and a second DTM_DCM corresponding to the second group of one or more RUs is 3 (Fig. 9; Paras 0120-0127; i.e. Fig. 9 shows different possibilities for DTM_DCM and along with the formulas and table from Geng and Yang, different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the combination of references Geng and Yang.  The motivation for doing so would have been to improving communication efficiency in wireless networks (Yang2 at para. 0005).
Regarding claim 12, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more Figs. 2-6; Para 0067 and 0078-0083; i.e. Fig. 5 shows groups of 242 and 242 in one set of tones and 242 and 484 in another groups of tones. Fig. 6 also shows that for 242 tones, the DTM would be 9 and for 484 tones, the DTM would be 12),
a first tone mapping distance (DTM) corresponding to the first group of one or more RUs is 12, and a second DTM corresponding to the second group of one or more RUs is 18 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 242, the DTM would be 9 and when the size is 484, the DTM would be 12 but different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).  
However, while Geng and Yang teach the use of Dtm (Para. 0100), they do not specifically disclose a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 9, and a second DTM_DCM corresponding to the second group of one or more RUs is 9.
Yang2 teaches an apparatus configured to provide wireless communication (Abstract).  He further teaches a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 9, and a second DTM_DCM corresponding to the second group of one or more RUs is 9 (Fig. 9; Paras 0120-0127; i.e. Fig. 9 shows different possibilities for DTM_DCM and along with the formulas and table from Geng and Yang, different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the combination of references Geng and Yang.  The motivation for doing so would have been to improving communication efficiency in wireless networks (Yang2 at para. 0005).
Regarding claim 19, Geng teaches the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a first group of one or more RUs and a second group of one or more RUs of the plurality of RUs by using the one joint interleaver, wherein, in an event that the size of each RU of the multiple RUs is less than the predefined size: the first group of one or more RUs comprises one RU of size 52 and another RU of size 26, and the second group of one or more RUs comprises one RU of size 106 and another RU of size 26 Figs. 2-6; Para 0067 and 0078-0083; i.e. Fig. 3 shows groups of 26 and 52 in one set of tones and 106 and 26 in another groups of tones. Fig. 6 also shows that for 52 tones, the DTM would be 3 and for 106 tones, the DTM would be 6), and 
wherein, in an event that the size of each RU of the multiple RUs is greater than or equal to the predefined size and the multiple RUs are within one contiguous frequency segment of the predefined bandwidth: the first group of one or more RUs Figs. 2-6; Para 0078-0083; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. Figs. 4 and 5 show multiples of 242 and 484 tone mappings).
However, while Geng teaches the use of Dtm (Para. 0100), he does not specifically disclose a first tone mapping distance (DIM) corresponding to the first group of one or more RUs is 3 or 6, and a second DIM corresponding to the second group of one or more RUs is 6.
Yang teaches methods, devices and systems for data parsing for resource unit (RU) aggregation (Abstract).  He further teaches a first tone mapping distance (DIM) corresponding to the first group of one or more RUs is 3 or 6, and a second DIM corresponding to the second group of one or more RUs is 6 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 106, the DTM would be 6 and when the size is 52, the DTM would be 3), and 
a first tone mapping distance (DTM) corresponding to the first group of one or more RUs is 12, and a second DTM corresponding to the second group of one or more RUs is 18 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 242, the DTM would be 9 and when the size is 484, the DTM would be 12 but different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Geng.  The motivation for doing so would have been to promote increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel (Yang at para. 0070).
However, while Geng and Yang teach the use of Dtm (Para. 0100), they do not specifically disclose a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 3, and a second DTM_DCM corresponding to the second group of one or more RUs is 3.
Yang2 teaches an apparatus configured to provide wireless communication (Abstract).  He further teaches a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 9, and a second DTM_DCM corresponding to the second group of one or more RUs is 9 (Fig. 9; Paras 0120-0127; i.e. Fig. 9 shows different possibilities for DTM_DCM and along with the formulas and table from Geng and Yang, different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the combination of references Geng and Yang.  The motivation for doing so would have been to improving communication efficiency in wireless networks (Yang2 at para. 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474